Citation Nr: 0602524	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  94-39 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for idiopathic tremors.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 2000 to July 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that, in pertinent part, denied 
service connection for idiopathic tremors.  In July 2003, the 
veteran withdrew his request for a hearing before the Board.  
In May 2004, the Board remanded the claim for additional 
development.

The Board notes that when this case was previously before the 
Board in May 2004, the case was assigned a different docket 
number.  It was later learned, however, that the docket 
number had also been assigned to a case belonging to another 
veteran.  As a result, the docket number on the title page of 
this decision was assigned instead.  Despite the change in 
docket number, this decision represents a continuation of the 
same appeal which was the subject of the decision/remand 
dated May 19, 2004.

In August 2005, the Board again remanded the claim for 
additional development.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran's idiopathic tremor condition existed at the 
time of his entry into service, and this condition did not 
permanently increase in severity during his period of 
service.


CONCLUSION OF LAW

Idiopathic tremors existed prior to service and were not 
aggravated by active service. 38 U.S.C.A. § 1131, 1132, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  A mere transient flare-up 
during service of a preexisting disorder does not, in the 
absence of evidence of a worsening of the underlying 
condition, constitute aggravation of the disorder.  In 
addition, "[t]he usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment . . . 
will not be considered service-connected unless the disease 
or injury is otherwise aggravated by service."  38 C.F.R. 
§ 3.306(b)(1).

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim, and 
the appeal will be denied.

The Board notes that the veteran's report of examination upon 
entry into service is not contained in the claims file.  
Accordingly, there is no evidence that an idiopathic tremor 
condition existed either before or at the time he entered 
into service.  The veteran is therefore entitled to a 
presumption of soundness under 38 U.S.C.A. §§ 1111, 1137 
(West 2002).  

However, the Board must consider if the presumption of 
soundness is rebutted by clear and unmistakable evidence.  In 
this case, the veteran's service medical records reflect that 
on multiple occasions he described his tremor condition as 
existing "for years" prior to entry into service.  
Specifically, the Board notes that in his first record of 
treatment for tremors in service, in September 2001, the 
veteran reported a history of "body shaking" for two years, 
which he felt might be related to an electrical shock 
accident.  Two years prior to the date of that treatment 
record is well before the veteran entered service.  Four 
additional treatment records (the remaining treatment records 
relating to tremors) each demonstrate that the veteran 
reported a history of tremors "for years," with an October 
2001 treatment record indicating that the veteran reported a 
history of tremors since the age of 14 years.  At that time, 
the veteran reported that he had a prior history of 
medication use for tremors that was stopped just one year 
before entering service.

The Board notes that in support of his claim, the veteran 
submitted a note from Victor Burgos Rivera, M.D., which 
stated that the veteran had been a healthy person since his 
childhood, and had only been treated for medical conditions 
on two occasions while growing up, both of which were 
unrelated to tremors.  However, it is not clear to the Board 
whether Dr. Burgos Rivera treated the veteran on the two 
occasions that he mentioned, as no supporting treatment 
records were submitted.  Additionally, it is not clear 
whether Dr. Burgos Rivera reviewed the veteran's claims 
folder.  Accordingly, the Board finds that Dr. Burgos 
Rivera's statement is of little probative value.

The Board also notes that in the February 2005 VA 
examination, the examiner noted that despite that the veteran 
claims to have incurred his tremor condition following a 
parachute jump, a review of his service medical records makes 
clear that on several occasions he reported that the 
condition had existed prior to entering service.  The 
examiner accordingly found that his condition had existed 
prior to service.  The Board finds this conclusion to be 
probative evidence that the veteran's tremor condition 
preexisted service.

In sum, the Board finds that the presumption of soundness in 
this case has been rebutted by clear and unmistakable 
evidence that the veteran's tremor condition existed prior to 
service.  The Board finds that while the veteran is not 
competent to opine that tremors existed prior to service, he 
is competent to describe and report symptomatology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As the 
veteran has reported on numerous occasions during service 
that his tremor condition, or the symptoms thereof, existed 
for years prior to his entry into service, the Board finds 
that the condition preexisted service.  The presumption of 
soundness is therefore rebutted by clear and unmistakable 
evidence.  See 38 U.S.C.A. § 1111; Wagner, supra; VAOPGCPREC 
3-2003, 69 Fed. Reg. 25178 (2004).

Having shown in this instance that the veteran is not 
entitled to a presumption of soundness, the next step of the 
inquiry is to determine whether the veteran's pre-existing 
disability was aggravated in service.  A lack of aggravation 
may be shown by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the pre-existing 
condition.  VAOPGCPREC 3-2003.

The veteran's service medical records indicate that he first 
complained of tremors in  September 2001.  Later that month, 
he reported an increase in frequency of his tremors over the 
past year.  Service medical records also demonstrate that the 
veteran reported a worsening of his tremor symptoms with 
increased stress and anxiety.  Service medical records dated 
prior to September 2001 demonstrate that the veteran was 
having difficulty with increased stress and anxiety related 
to family problems.  Service medical records dated in October 
and November 2001 show that the veteran's tremor symptoms 
were alleviated, though not completely resolved, by 
medication.  There are no records relating to treatment for 
or complaints of tremors in the remainder of the veteran's 
service medical records.  The claims folder does not contain 
a report of examination conducted in association with his 
separation from service.

Post-service medical records from the Internal Medicine 
Clinic, dated from September 2002 to May 2005, show that the 
veteran sought and received treatment for tremors as soon as 
two months after his discharge from service.  The initial 
record of treatment shows that the veteran alleged that his 
tremor condition was related to parachute jumps while in 
service.  The Board notes that there is no other record in 
the claims file indicating that the veteran had previously 
made such a contention, nor is any parachute jump-related 
injury shown in the service medical records.  Regardless, as 
discussed above, the tremor condition has been shown to have 
preexisted service.  The records from the Internal Medicine 
Clinic demonstrate that the veteran's tremors were generally 
alleviated by medication, but that the veteran often did not 
comply with the prescription regimen due to its secondary 
affects.  These records do not address whether his condition 
was aggravated by service.

The veteran in this case underwent VA examination in 
September 2002 and February 2005.  The veteran's claims 
folder was then reviewed in September 2005, in connection 
with a request for an additional opinion.  Aggravation of his 
condition was specifically addressed only upon review of the 
file in September 2005.  Upon VA examination in September 
2002, the veteran reported that he was discharged from 
service due to his tremor condition.  However, as noted 
above, the claims folder does not contain any evidence that 
supports this assertion.  The veteran reported generally 
being able to carry out daily activities, including various 
chores, but stated that the tremors prohibited him from 
successfully playing sports.  He additionally reported that 
the medication he had been prescribed helped his tremors, but 
that he did not always take the medication regularly.  

Upon examination in February 2005, the veteran reported that 
he had not been taking any medication for his tremor 
condition for the past one and one half years.  The veteran 
reported that the medication had improved his tremor 
condition to the point that he was then able to run, shoot 
firearms, and write.  He reported that the tremor was not 
interfering in any areas of his life.  He worked multiple 
jobs in a restaurant, including as a waiter, cook, and 
cashier, and was independent in activities associated with 
daily living.  No tremors were noted upon physical 
examination.  The examiner determined, based upon medical 
evidence of record, that the tremors were not related to his 
military service.  The examiner also noted that the type of 
tremor with which the veteran had been diagnosed is not 
associated with traumatic injuries.

As stated above, the veteran's file was reviewed in September 
2005, by the same physician who conducted the February 2005 
examination.  There was no change in the findings of this 
review as compared to the February 2005 examination.  The 
examiner did, however, express that the veteran's condition 
was not aggravated or permanently worsened as a result of his 
military service.  The examiner based this conclusion upon 
the fact that the veteran had reported that his tremor 
condition had improved to the extent that it no longer 
bothered him in the activities of daily living and that he 
was able to hold gainful employment irrespective of his 
condition.  

The Board finds the September 2005 opinion to be probative, 
in that it was based upon thorough examinations of the record 
and of the veteran, and in that an adequate rationale was 
provided for the opinion.  The Board thus finds that the 
evidence in this case shows clearly and unmistakably that the 
tremor condition pre-existed the veteran's service and was 
not permanently worsened, or aggravated, in service.  
38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.

The veteran, his mother, and his wife contend that his tremor 
condition was aggravated by service.  However, as laypersons, 
they has no competence to give a medical opinion or diagnosis 
or etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  While the veteran can describe 
symptoms (including worsening of symptoms), he lacks the 
medical competence to relate those symptoms to a particular 
circumstance, such as service.

Thus, in the present case, the Board finds that the evidence 
shows clearly and unmistakably that a tremor condition pre-
existed the veteran's service.  The Board further finds that 
the evidence shows that the pre-existing tremor condition was 
not aggravated by that service.  As the preponderance of the 
evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in August 2002 and 
May 2004; a rating decision in November 2002; a statement of 
the case in June 2003; and supplemental statements of the 
case in September 2003, March 2005, and December 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained multiple examinations.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

Service connection for idiopathic tremors is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


